
	

115 S3801 IS: End Palestinian Terror Salaries Act of 2018
U.S. Senate
2018-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3801
		IN THE SENATE OF THE UNITED STATES
		
			December 20, 2018
			Mr. Cruz introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To impose sanctions with respect to any entity of the Palestinian Authority, the Palestine
			 Liberation Organization, or any successor or affiliated organization that
			 is responsible for providing payments to Palestinian terrorists imprisoned
			 for committing acts of terrorism against citizens of Israel or the United
			 States, the families of such terrorists, or the families of Palestinian
			 terrorists who died committing such acts of terrorism, and for other
			 purposes. 
	
	
		1.Short title
 This Act may be cited as the End Palestinian Terror Salaries Act of 2018.
 2.FindingsCongress makes the following findings: (1)In March 2018, the Taylor Force Act (title X of division S of Public Law 115–141) was enacted into law, in which Congress—
 (A)found that the Palestinian Authority’s practice of paying salaries to terrorists serving in Israeli prisons, as well as to the families of deceased terrorists, is an incentive to commit acts of terror;
 (B)called on the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organizations to stop payments for acts of terrorism by individuals who are imprisoned after being fairly tried and convicted for acts of terrorism and by individuals who died committing acts of terrorism and to repeal the laws authorizing such payments; and
 (C)limited assistance for the West Bank and Gaza that directly benefits the Palestinian Authority unless the Secretary of State certifies in writing that the Palestinian Authority, the Palestine Liberation Organization, and any successor or affiliated organization has, among other things—
 (i)terminated payments for acts of terrorism against Israeli citizens and United States citizens to any individual, after being fairly tried, who has been imprisoned for such acts of terrorism and to any individual who died committing such acts of terrorism, including to a family member of such individuals; and
 (ii)revoked any law, decree, regulation, or document authorizing or implementing a system of compensation for imprisoned individuals that uses the sentence or period of incarceration of an individual imprisoned for an act of terrorism to determine the level of compensation paid, or have taken comparable action that has the effect of invalidating any such law, decree, regulation, or document.
 (2)In July 2018, the Palestinian Authority committed to continuing payments for terrorism as follows: (A)On July 3, 2018, the Commissioner of Prisoner Affairs of the Palestinian Authority, Issa Qaraqe, said such payments are our national duty and we will not abandon it. So the government will continue to pay these stipends to the families, even if we are in financial crisis..
 (B)On July 8, 2018, the President of the Palestinian Authority, Mahmoud Abbas, said, We will not allow anyone to interfere with the money that Israel is against us paying to the families of martyrs and prisoners. These are our martyrs, our wounded and our prisoners, and we will continue to pay them..
 (C)On July 23, 2018, President Mahmoud Abbas said, we will not accept a cut or cancellation of salaries to the families of martyrs and prisoners … [and] even if we only have a penny left, we will give it to the martyrs, the prisoners and their families.
 (3)Between July and December 2018, Palestinian terrorists wounded or killed more than a dozen Israelis, including 45-year old American-Israeli Ari Fuld who was stabbed to death on September 16, 2018, and became eligible for payments for terrorism by the Palestinian Authority, according to the United States Ambassador to Israel, David Friedman, who—
 (A)on September 20, 2018, tweeted, The Palestinian Prisoner Affairs Commission has confirmed that the family of the terrorist who murdered Ari Fuld is eligible to receive a monthly salary as compensation for his incarceration. This practice is unconscionable and must stop if there is to be any hope for peace.; and
 (B)on December 13, 2018, tweeted, In the past week Palestinian terrorists have killed or wounded 14 Israelis in multiple attacks. The Pal Authority maintains laws that will compensate these terrorists and their families for their heinous acts..
				3.Imposition of sanctions
 (a)In generalBeginning on the date that is 90 days after the date of the enactment of this Act, the President— (1)shall impose sanctions pursuant to Executive Order 13224 (50 U.S.C. 1701 note; relating to blocking property and prohibiting transactions with persons who commit, threaten to commit, or support terrorism) with respect to any individual that the President determines is a commissioner or holds an equivalent position in a commission described in subsection (b); and
 (2)may impose such sanctions with respect to any individual that the President determines is affiliated with such a commission.
 (b)Commission describedA commission described in this subsection is an entity of the Palestinian Authority, the Palestine Liberation Organization, or any successor or affiliated organization that authorizes or implements payments or a system of compensation as described in subparagraph (B) or (C) of section 1004(a)(1) of the Taylor Force Act (title X of division S of Public Law 115–141).
			
